t c summary opinion united_states tax_court nevia campbell petitioner v commissioner of internal revenue respondent docket no 7122-01s filed date nevia campbell pro_se angeligue m neal for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - - respondent determined a deficiency in petitioner’s federal_income_tax in the amount of dollar_figure after concessions by respondent and petitioner the sole issue this court must decide is whether petitioner is entitled to deduct the cost of removing and replacing the roof-covering material on her residential rental house some of the facts in this case have been stipulated and are so found petitioner resided in compton california at the time she filed her petition during petitioner an employee of the united_states postal service owned a residential rental house in long beach california rental house the rental house was a one-story building with bedrooms and a den the house had been rented to the then tenant for about years when the roof began leaking and moisture began seeping through the walls into the main bedroom of the house the tenant complained to petitioner and as petitioner put it in lay person’s terms so we had to get it repaired she could not have continued to rent the house if the roof had continued to leak petitioner contacted team dk contractors the contractors who gave petitioner an estimate she went with them and paid the contractors with funds she had to borrow one of the partners of the contractors testified at trial that we did repairs on the roof the work done on the rental house by the contractors also included interior repairs and drywall installation the cost of which respondent has conceded the contractors removed the existing top layers of the roof and recovered it with fiberglass sheets and hot asphalt they made no structural changes to the roof the dollar_figure cost of removing and replacing the roof-covering material on the roof of the rental house is the amount in issue petitioner claims it is a deductible expense respondent argues it is a capital expense sec_162 provides for the deduction of all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business see sec_62 the costs of incidental repairs to property are deductible if those repairs neither materially add to the value of the property nor appreciably prolong the life of the property sec_1_162-4 income_tax regs repairs in the nature of replacements to the extent that they arrest deterioration and appreciably prolong the life of the property must generally be capitalized and depreciated in accordance with sec_167 id further sec_263 provides that no deduction shall be allowed for permanent improvements or betterments made to increase the value of any property the issue in this case has been considered previously by this court in oberman manufacturing co v commissioner t c q4e- a71 in that case the court held that the cost of removing and replacing roof-covering material as well as the cost of inserting an expansion joint in the roof was a deductible expense the court observed that it is necessary to take into consideration the purpose for which an expenditure is made in order to determine whether such expenditure is capital in nature or constitutes a current_expense oberman manufacturing co v commissioner supra pincite the court in oberman manufacturing co observed that the taxpayer’s only purpose was to prevent leakage and keep the leased property in an operating condition over its probable useful_life and not to prolong the life of the property increase its value or make it adaptable to another use there was no replacement or substitution of the roof petitioner’s only purpose in having the work done to the roof was to prevent the leakage and keep her rental house in operating condition and not to prolong the life of the property increase its value or make it adaptable to another use as in oberman manufacturing co there was no replacement or substitution of the roof petitioner’s expenditure merely restored her rental house to one with a roof free of leaks on - - this record we hold that petitioner is entitled to deduct the expenditure in issue reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
